Title: From Thomas Jefferson to Bernard Peyton, 18 April 1823
From: Jefferson, Thomas
To: Peyton, Bernard

Dear Sir Monto Apr. 18. 23.I shall set out in 3. or 4. days for Bedford, and not having money for the road, & having also some petty nbhood debts I have drawn on you this day for 140.D. in favr Jacobs and Raphael. I hope on my arrival in Bedfd to find my tobo crop beginning to be ready to go down. I shall be absent about a fortnight. I owe mr Rawlings for the fire insurce co. 84.40 which I gave him reason to expect before now. should you see him be so good as to let him know that I have waited only to get my tobo down when he  certainly recieve the money.always yoursTh:J